This case presents tbe same questions as tbat of State ex rel. v. Standard Life Association, just decided. The relation charges the same acts of misuser except more specifically.
The proof establishes that the corporation is formed on the same plan, and is doing the same kind of business. The only difference that is worthy of note is, that the trustees, called the profits realized from death assessments, and regularly distributed to themselves, by that name, and did not attempt to disguise the same under the name of “salaries,” or “additional salaries.”

Judgment of ouster.

Okey, O. J., took no part in the decision of this case.